Citation Nr: 0531929	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had active service from January 1949 to January 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
testified before the undersigned at a Travel Board hearing in 
September 2005.  The transcript is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
residuals of a cold injury.

3.  The veteran's back disorder was not exhibited during 
service and is not otherwise related to active duty from 
January 1949 to January 1952.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold injury is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  A low back disorder was not incurred in service and is 
not otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.  Residuals of a Cold Injury

The veteran contends that service connection for residuals of 
a cold injury is warranted.  He essentially argues that he 
suffered a cold injury, in particular frostbite to the feet, 
during his service in Korea from October to November 1950.  
He feels that his present symptoms of cold sensitivity, night 
sweats, pain in lower extremities, poor circulation, 
arthritis, stiff joints, swelling, numbness, and tingling are 
related to being exposed to cold weather while serving in 
Korea.

The fact that the veteran was exposed to cold during his 
service is not in dispute.  However, the veteran's service 
medical records are negative for any complaints or findings 
of a cold injury.  There were no findings of residuals of a 
cold injury at examination prior to discharge.  Also, the 
veteran made no mention of a frostbite residuals on his 
initial application for compensation in 1952.  Furthermore, 
there is no evidence of current residuals of cold injury 
residuals, providing more evidence against this claim.  

The veteran was afforded a cold injury VA examination in 
March 2002.  Physical examination revealed no sign of 
vascular deficiency and was negative for evidence of a cold 
injury or its residuals.  There is no other evidence of 
current residuals of a cold injury, despite requests from the 
VA for supporting evidence.  The veteran has not submitted 
medical evidence of this disability.  Service and post-
service medical records provide very negative evidence 
against this claim.    

As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection implicitly includes 
the assertion that he currently suffers from residuals of a 
cold injury, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Therefore, the preponderance of evidence is against 
service connection for residuals of a cold injury.  38 
U.S.C.A. § 5107(b).

2.	Degenerative Changes of Lumbar Spine

The veteran contends that his current degenerative changes of 
the lumbar spine are related to service.  He essentially 
contends that he fell off of a 90 mm Anti Aircraft Gun and 
hurt his back while in service.  This fall, according to the 
veteran, triggered a pilonidal cyst on his back which 
required multiple surgeries and extensive medical care.  

Initially, the Board notes that there is evidence of a 
current low back disorder.  A September 2000 VA X-ray report 
shows disc space narrowing and degenerative changes most 
pronounced at L3-4 and L4-5 levels.  Importantly, however, 
this evidence does not indicate the type of injury cited by 
the veteran. 

In this case, there is no connection shown between the 
veteran's current low back disorder and his military service.  
The veteran's service medical records are negative for 
diagnosis or treatment of a disorder of the spine.  While 
service medical records dated from April 1949 to July 1950 
show various treatments for a pilonidal cyst on the low back, 
there is no mention of spine trauma or disease.  Service 
medical records provide negative evidence against this claim.          

The veteran was afforded a VA examination in March 2002.  At 
the time of the examination, the veteran reported a history 
of falling and hurting his back while in service.  The 
veteran also stated that after his fall he underwent three 
operations to the gluteal area and was required to wear a 
back brace for several months after these surgeries.  X-ray 
examination revealed moderate degenerative changes throughout 
the lumbar spine, worse at L3-4 and L5-S1.  There was also 
slight degenerative scoliosis convex to the left side in the 
lumbar spine.  No traumatic or congenital abnormalities were 
noted.  

The examiner noted that there was no evidence of any surgical 
work on the spine itself and thus concluded that the 
veteran's surgeries in service did not involve his spine.  
The examiner also opined that the veteran's lumbar disorder 
is entirely degenerative in nature.  The Board finds this 
medical report provide more evidence against this claim. 

Also of record are treatment records from Dr. W.J.S., the 
veteran's private physician, dated from July 1998 to November 
2003.  These records show treatment for a low back disorder.  
In statements dated in July 2001 and November 2003, Dr. 
W.J.S. opined that it was "as likely as not" that the 
veteran's current low back disorder is related to service.  
No reason was provided. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A clear preponderance of the evidence is against a finding 
that the veteran's low back disorder is related to service.  
While Dr. W.J.S., the veteran's private physician, found that 
the veteran's low back disorder is related to service, it is 
apparent that the veteran's clinical history was obtained 
from the veteran.  It was not indicated that Dr. W.J.S. had 
access to the claims folder.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant' s recitations).  Furthermore, 
Dr. W.J.S.'s statements do not provide any reasons or basis 
for his opinion.

The Board finds the March 2002 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that the VA 
examiner is competent to render a medical opinion as to the 
etiology of the veteran's low back disorder.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Second, the veteran was 
afforded an examination, and the VA examiner reviewed the 
veteran's medical records and discussed all relevant evidence 
regarding the veteran's low back disorder.  The examiner 
provided reasons and bases for his conclusion and pointed to 
evidence which supported his conclusion.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The Board also finds that post-service medical records, 
indicating a disorder that began many years after service, 
also provides much evidence against this claim.  The Board 
must also note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, and 
notes that the record does not indicate that the veteran has any 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As there is no evidence that the 
veteran's low back disorder is related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
November 2001, August 2002, June 2003, and February 2005.  
Since these letters fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statements of the case 
(SOCs), and the supplemental statement of the case (SSOC) he 
was provided with specific information as to why his claims 
were being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOCs, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim. See id.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for residuals of a cold injury is denied.

Service connection for degenerative changes of the lumbar 
spine is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


